Citation Nr: 1028683	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-16 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for right knee 
disability, to include as secondary to the service-connected 
postoperative left knee medial meniscectomy.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for back 
disability, to include as secondary to the service-connected 
postoperative left knee medial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the above claims.

In May 2009, the Board remanded the claims for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a November 1982 decision, the Board denied entitlement to 
service connection for a right knee disability determining that a 
right knee disability was not incurred in or aggravated by 
service nor was it attributable to the service-connected 
postoperative left knee medial meniscectomy.  That decision is 
final.

2.  Applications to reopen the claim for entitlement to service 
connection for a right knee disability, to include as being 
secondary to postoperative left knee medial meniscectomy, were 
denied in October 1994, December 1998, and December 2002 rating 
decisions.  The Veteran did not appeal any of those decisions, 
and they are final.

3.  The evidence received since the December 2002 rating decision 
(the last final denial), by itself, or when considered with the 
previous evidence of record, does not relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for a right knee disability, to include as 
being secondary to postoperative left knee medial meniscectomy, 
or raise a reasonable possibility of substantiating the claim.

4.  In a November 1982 decision, the Board denied entitlement to 
service connection for a low back disability, determining that a 
low back disability was not incurred in or aggravated by service 
nor was it attributable to the service-connected postoperative 
left knee medial meniscectomy.  That decision is final.

5.  An application to reopen the claim for entitlement to service 
connection for a low back disability, to include as being 
secondary to postoperative left knee medial meniscectomy, was 
denied in October 1994.  The Veteran did not appeal that 
decision, and it is final.

6.  The evidence received since the October 1994 rating decision, 
by itself, or when considered with the previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for a 
low back disability, to include as being secondary to 
postoperative left knee medial meniscectomy, or raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision, denying reopening the 
claim for service connection for a right knee disability, to 
include as being secondary to postoperative left knee medial 
meniscectomy, is final, and new and material evidence has not 
been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2009).

2.  The October 1994 rating decision, denying reopening the claim 
for service connection for a low back disability, to include as 
being secondary to postoperative left knee medial meniscectomy, 
is final, and new and material evidence has not been submitted to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) clarified VA's duty 
to notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.

The purpose of the Board's May 2009 remand was to have the VA 
fulfill the Kent requirements, which notification was satisfied 
in a July 2009 letter.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining evidence.  
In addition, letter included the criteria for reopening a 
previously-denied claim, the criteria for establishing service 
connection, and information concerning why the claims were 
previously denied.  

The Board acknowledges that in the May 2009 remand, the Board 
erred in stating that the last final decision addressing the 
right knee was in December 1998, when it was in December 2002 
(both rating decisions addressed the right knee).  Thus, the July 
2009 notification letter also mistakenly stated that the last 
final decision addressing the knee was in December 1998.  The 
Board finds that this is not prejudicial to the Veteran.  
Specifically, at the time of the December 1998 rating decision, 
there was no competent evidence of a nexus between the right knee 
disability and service or the service-connected postoperative 
left knee medial meniscectomy.  Thus, the RO determined new and 
material evidence had not been received.  At the time of the 
December 2002 rating decision, there was still no competent 
evidence of a nexus between the right knee disability and service 
or the service-connected postoperative left knee medial 
meniscectomy.  As such, the basis for the denial in 1998 is the 
same basis for the denial in 2002.  Therefore, the error as to 
the date of the last final rating decision is harmless.  

For the above reasons, the Board finds that adequate notice has 
been provided.  Additionally, the evidence establishes that the 
Veteran has actual knowledge of the evidence necessary to reopen 
his claims.  For example, in his September 2004 informal claim, 
he stated that he had been told that his right knee and low back 
disabilities were related to his service-connected left knee 
disability.  See VA Form 21-4138, Statement in Support of Claim.  
In his substantive appeal, he stated, "It is my contention that 
these conditions are related to my [service-connected] left knee 
condition."  See VA Form 9, Appeal to the Board, received in 
March 2005.  These statements from the Veteran show that he 
understands what kind of evidence is needed to reopen the claim, 
as this is exactly the kind of evidence that would be needed to 
reopen the claim for service connection for right knee and low 
back disabilities.

The Veteran also received notice regarding the disability-rating 
and effective-date elements of the claim in the July 2009 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
claims were readjudicated in May 2010, which cured any defect in 
the lack of providing the Veteran such information prior to the 
March 2005 rating decision on appeal.

VA also fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, which involved obtaining multiple VA treatment records 
dated from 2002 to the 2009.  VA examinations were not provided 
with either claim, and the Board finds that VA was under no duty 
to provide examinations.  Providing a VA examination in a new and 
material evidence claim can be considered only if new and 
material evidence is actually presented or secured.  38 C.F.R. § 
3.159(c)(4)(iii) (2009).  The Board finds that the Veteran has 
not presented new and material evidence in these claims (which 
will be explained in more detail below); therefore, VA 
examinations were not required.  

II.  Analysis-New and Material Evidence

The Board notes that in the current appeal, the Veteran appears 
to be claiming secondary service connection only.  There are no 
statements during the appeal period which would indicate that the 
Veteran felt that he incurred the right knee and low back 
disabilities in service.  Nevertheless, the Board will address 
both direct and secondary service connection for purposes of 
being thorough.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110.  Service connection on a secondary basis shall 
be granted for a disability that is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310.  
The evidence must demonstrate an etiological relationship between 
the service-connected disability on the one hand and the 
condition said to be proximately due to the service-connected 
disability on the other.  Buckley v. West, 12 Vet. App. 76, 84 
(1998).  Secondary service connection may also be warranted for a 
non-service-connected disability when that disability is 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

A rating decision becomes final unless a notice of disagreement 
and substantive appeal are filed within the applicable time 
limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2009).  
If a claim has been previously denied and that decision is final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decision makers. 38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA must review all of the evidence submitted since the last final 
decision in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened and considered on the merits.  See 
generally Elkins v. West, 12 Vet. App. 209 (1999).  For purposes 
of determining whether new and material evidence has been 
received to reopen a finally adjudicated claim, the recently-
submitted evidence will be presumed credible.  Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999).  

In a November 1982 decision, the Board denied entitlement to 
service connection for right knee and low back disabilities both 
on a direct basis and as secondary to the service-connected left 
knee condition.  As to the direct basis, the Board stated that 
the evidence did not show the existence of right knee or low back 
disabilities during service or for many years thereafter and that 
there was no basis to grant direct service connection (the Board 
noted that the Veteran's contentions revolved around secondary 
service connection).  While the decision did not state such, 
there was no competent evidence of a nexus between the post 
service right knee and low back disabilities and service.  As to 
the secondary basis, the Board stated there was competent 
evidence that right knee and low back disabilities were not due 
to the service-connected left knee disability, which was based 
upon medical opinions provided in an April 1982 VA examination 
report.  That decision is final.

As to the claim for service connection for a right knee 
disability, the Veteran submitted several applications to reopen 
the claim, which applications were denied in October 1994, 
December 1998, and December 2002 rating decisions.  In each of 
those decisions, the RO determined the Veteran had not submitted 
new and material evidence to reopen the claim.  The Veteran did 
not appeal any of those decisions, and they became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

As to the claim for service connection for a low back disability, 
the Veteran submitted an application to reopen the claim in 
January 1994, which was denied in an October 1994 rating decision 
based on a determination that the Veteran had not submitted new 
and material evidence to reopen the claim.  The Veteran did not 
appeal that decision, and it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

The Board will address each disability separately since the 
evidence received since the last final denial is different for 
the two disabilities.

A.	Right Knee Disability

At the time of the December 2002 rating decision, the evidence 
showed the Veteran had a current right knee disability; however, 
there was no competent evidence of a nexus between the right knee 
disability and the service-connected postoperative left knee 
medial meniscectomy nor was there competent evidence of an 
inservice disease or injury involving the right knee, continuity 
of symptomatology following discharge from service, or competent 
evidence of a nexus between the post service right knee 
disability and service.

Since the December 2002 rating decision, the additional relevant 
evidence associated with the claims file are VA treatment records 
showing the Veteran has osteoarthritis of the right knee (the 
Veteran underwent total right knee replacement in September 
2002).  This evidence merely confirms a fact that was of record 
at the time of the last rating decision-that the Veteran has a 
current right knee disability.  The Veteran has not cured the 
defect of the lack of competent evidence that the right knee 
disability is caused by, to include by aggravation, the 
postoperative left knee medial meniscectomy.  It also has not 
cured the defects of the lack of inservice evidence of disease or 
injury, continuity of symptomatology following discharge from 
service, or evidence of a nexus between the post service right 
knee disability and service.  

The Veteran's own contentions that his right knee disability is 
attributable to the service-connected left knee disability were 
of record at the time of the prior denials (he has not alleged 
direct service connection during the current appeal), which is 
not new evidence.  Additionally, his statements that there is a 
relationship between the right knee disability and the service-
connected left knee disability are not competent to establish a 
nexus and thus are not material.  See Waters v. Shinseki, 
601 F.3d 1274 (Fed. Cir. 2010).  Thus, they cannot constitute new 
and material evidence.

Hence, the Board concludes that none of the evidence associated 
with the claims file since the December 2002 rating decision is 
new and material.  The application to reopen the claim for 
service connection for right knee disability on both a direct and 
secondary basis is denied.

B.	Low Back Disability

At the time of the October 1994 rating decision, the evidence 
showed the Veteran had a current low back disability; however, 
there was no competent evidence of a nexus between the low back 
disability and the service-connected postoperative left knee 
medial meniscectomy, nor was there competent evidence of an 
inservice disease or injury involving the low back, continuity of 
symptomatology following discharge from service, or evidence of a 
nexus between the post service low back disability and service.

Since the October 1994 rating decision, the additional relevant 
evidence associated with the claims file are VA treatment records 
showing the Veteran has osteoarthritis and degenerative disc 
disease of the lumbar spine.  This evidence merely confirms a 
fact that was of record at the time of the last rating decision-
that the Veteran has a current low back disability.  The Veteran 
has not cured the defect of the lack of competent evidence that 
the low back disability is caused by, to include by aggravation, 
the postoperative left knee medial meniscectomy.  It also has not 
cured the defects of the lack of inservice evidence of disease or 
injury, continuity of symptomatology following discharge from 
service, or evidence of a nexus between the post service low back 
disability and service.  

The Veteran's own contentions that his low back disability is 
attributable to the service-connected left knee disability were 
of record at the time of the prior denials (he has not alleged 
direct service connection during the current appeal), which is 
not new evidence.  Additionally, his statements that there is a 
relationship between the low back disability and the service-
connected left knee disability are not competent to establish a 
nexus, and thus are not material.  See Waters, 601 F.3d 1274.  
Thus, they cannot constitute new and material evidence.

Hence, the Board concludes that none of the evidence associated 
with the claims file since the October 1994 rating decision is 
new and material.  The application to reopen the claim for 
service connection for low back disability on both a direct and 
secondary basis is denied.


ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for right knee disability is denied.

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for back disability is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


